               Case:12-05296-MCF7 Doc#:93 Filed:01/22/20 Entered:01/22/20 15:57:23                                                                    Desc:
                                               FORM
                                             Page    1 3
                                                   1 of
                                                  INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                     Page:      1
                                                                   ASSET CASES
Case No:            12-05296         BKT    Judge: BRIAN K TESTER                                    Trustee Name: WILFREDO SEGARRA-MIRANDA
Case Name:          LORENZO BONET, EDNA MARGARITA                                                    Date Filed (f) or Converted (c):      07/03/12 (f)
                                                                                                     341(a) Meeting Date:                  07/31/12
 For Period Ending: 12/31/19
                                                                                                     Claims Bar Date:                      10/29/12


                                 1                                      2                       3                  4               5                           6
                                                                                       Estimated Net Value
                                                                                        (Value Determined       Property                                  Asset Fully
                                                                     Petition/           by Trustee, Less       Formally       Sale/Funds             Administered (FA)/
                         Asset Description                          Unscheduled         Liens, Exemptions,     Abandoned       Received by         Gross Value of Remaining
              (Scheduled and Unscheduled (u) Property)                Values             and Other Costs)      OA=554(a)        the Estate                  Assets

 1. REAL PROPERTY BO. GUAYABO, AGUADA, PR                               150,000.00                      0.00      OA                        0.00              FA

 2. COMMERCIAL PROPERTY                                                 900,000.00                      0.00      OA                        0.00              FA

 3. COMMERCIAL PROPERTY LOT OF LAND                                      90,000.00               90,000.00                                  0.00                    90,000.00

 4. COMMERCIAL PROPERTY LAND OF 760.00 SQ.                               95,000.00               95,000.00                                  0.00                    95,000.00
 METERS

 5. APT. 804 AT COND. MACOR BY THE SEA                                  245,000.00                      0.00      OA                        0.00              FA

 6. APT. A-401 COND. MACOR BY THE SEA                                   275,000.00                      0.00      OA                        0.00              FA

 7. APT. 210 COND. TABLE ROCK, AGUADA                                   150,000.00                      0.00      OA                        0.00              FA

 8. FUNDS HELD IN ESCROW                                                 21,300.00               21,300.00                                  0.00                    21,300.00

 9. Financial Accounts                                                   18,983.21                      0.00                                0.00              FA

 10. Household Goods                                                        4,100.00                    0.00                                0.00              FA

 11. Wearing Apparel                                                         425.00                     0.00                                0.00              FA

 12. Furs and Jewelry                                                        125.00                     0.00                                0.00              FA

 13. 1/8 TRUST FUND PARTICIPATION                                        37,500.00               37,500.00                                  0.00                    37,500.00

 14. 1999 FORD ECONOLINE                                                    2,565.00                 500.00                              500.00               FA

 15. 2000 FORD ECONOLINE                                                    2,475.00                 500.00                              500.00               FA

 16. 2001 FORD ECONOLINE                                                    2,703.00                 500.00                              500.00               FA

 17. 2001 FORD ECONOLINE                                                    2,703.00                 500.00                              500.00               FA

 18. 2003 SUPER DUTY CARGO                                                  3,558.00                1,000.00                            1,000.00              FA

 19. 2005 FORD E 350                                                        4,844.00                1,000.00                            1,000.00              FA

 20. 2006 CHEVROLET EXPRESS                                                 5,270.00                1,000.00                            1,000.00              FA

 21. 2006 FORD E350                                                         5,357.00                2,000.00                            2,000.00              FA

 22. 2008 FORD E350                                                      13,829.00               13,000.00                         13,000.00                  FA




PFORM1                                                                                                                                                             Ver: 22.02b
               Case:12-05296-MCF7 Doc#:93 Filed:01/22/20 Entered:01/22/20 15:57:23                                                                      Desc:
                                               FORM
                                             Page    1 3
                                                   2 of
                                                  INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                        Page:      2
                                                                   ASSET CASES
Case No:            12-05296         BKT    Judge: BRIAN K TESTER                                      Trustee Name: WILFREDO SEGARRA-MIRANDA
Case Name:          LORENZO BONET, EDNA MARGARITA                                                      Date Filed (f) or Converted (c):      07/03/12 (f)
                                                                                                       341(a) Meeting Date:                  07/31/12
                                                                                                       Claims Bar Date:                      10/29/12


                                 1                                      2                         3                  4               5                            6
                                                                                         Estimated Net Value
                                                                                          (Value Determined       Property                                   Asset Fully
                                                                     Petition/             by Trustee, Less       Formally       Sale/Funds              Administered (FA)/
                         Asset Description                          Unscheduled           Liens, Exemptions,     Abandoned       Received by          Gross Value of Remaining
              (Scheduled and Unscheduled (u) Property)                Values               and Other Costs)      OA=554(a)        the Estate                   Assets


 23. OPTION (u)                                                                   0.00                5,000.00                            5,000.00               FA

 24. 363 MOTION FILING FEE (u)                                                    0.00                 176.00                              176.00                FA

 INT. Post-Petition Interest Deposits (u)                                Unknown                          0.00                              28.50                FA

                                                                                                                                                     Value of Remaining Assets
 TOTALS (Excluding Unknown Values)                                   $2,030,737.21              $268,976.00                         $25,204.50                      $243,800.00
                                                                                                                                                       (Total Dollar Amount
                                                                                                                                                              in Column 6)

 _________________________________________________________________________________________________________________________
 Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

 MARKETING PROPERTIES

 DOC. 76 APLICATION TO EMPLOY ATTORNEY FOR THE ESTATE AND NOTARY PUBLIC, NOEMI LANDRAU RIVERA, ESQ.,
 FILED 7/1/16

 DOC. 73 NOTICE OF ABANDONMENT OF COMMERCIAL PROPERTY L BUILDING AT 1 COLON ST., AGUADA, PR FILED
 11/9/15

 Pending sale of real estate. Real estate broke: Pedro Betancourt Díaz. Also pending liquidation of
 trust inherited by Debtor.

 RE PROP# 1---Debtor's principal residence at Bo. Guayabo, Aguada, PR.
   Pending sale by Trustee.
 RE PROP# 2---Commercial building at 1 Colon St., Aguada, PR
   .
 RE PROP# 3---Lot of land 755. sq. meters st. no. 441 km. 0.7 Guayanilla, PR
   Property pending sale by Trustee.
 RE PROP# 4---Located at 441 St. Km. 0.7, Guaniquilla, PR
   Property marketed by Trustee for sale.
 RE PROP# 5---Apt. 804 Cond. Macor by the Sea, Rincon, PR
   Pending sale by Trustee via carve-out with lienholders. Foreclosure by Bank.
 RE PROP# 6---Apt. A-4 Cond. Macor by the Sea, Rincon, PR
   Pending sale by Trustee via carve-out with lienholders Foreclosure by Bank.
 RE PROP# 7---Apt. 210 Cond. Table Rock, Aguada PR
   Pending sale by Trustee via carve-out with lienholders Foreclosure by Bank.
 RE PROP# 8---BPPR FINANCIAL ACCOUNT HOLDING FUNDS IN ESCROW PENDING LIQUIDATION OF GOV'T CLAIMS OVER
    REAL PROPERTIES.
   Trustee pending liquidation
 RE PROP# 9---Funds colateral to debt with Coop A/C Aguada. Fully encumbered in favor of lienholder
   Coop A/C Aguada.



PFORM1                                                                                                                                                                Ver: 22.02b
              Case:12-05296-MCF7 Doc#:93 Filed:01/22/20 Entered:01/22/20 15:57:23                                                        Desc:
                                              FORM
                                            Page    1 3
                                                  3 of
                                            INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                         Page:   3
                                                             ASSET CASES
Case No:          12-05296      BKT    Judge: BRIAN K TESTER                               Trustee Name: WILFREDO SEGARRA-MIRANDA
Case Name:        LORENZO BONET, EDNA MARGARITA                                            Date Filed (f) or Converted (c):   07/03/12 (f)
                                                                                           341(a) Meeting Date:               07/31/12
                                                                                           Claims Bar Date:                   10/29/12
 RE PROP# 10---Asset fully exempt as claimed by Debtor in Schedule C.
 RE PROP# 11---Asset fully exempt as claimed by Debtor in Schedule C.
 RE PROP# 12---Asset fully exempt as claimed by Debtor in Schedule C.
 RE PROP# 13---Trustee pending liquidation. 1/8 participation in trust consists of several real
   properties.
   PENDING SALE OF PROPERTY.
 RE PROP# 14---Sold as per notice of sale and Trustee's report on sale docket nos. 26 & 32
 RE PROP# 15---Sold as per notice of sale and Trustee's report on sale docket nos. 26 & 32
 RE PROP# 16---Sold as per notice of sale and Trustee's report on sale docket nos. 26 & 32
 RE PROP# 17---Sold as per notice of sale and Trustee's report on sale docket nos. 26 & 32
 RE PROP# 18---Sold as per notice of sale and Trustee's report on sale docket nos. 26 & 32
 RE PROP# 19---Sold as per notice of sale and Trustee's report on sale docket nos. 26 & 32
 RE PROP# 20---Sold as per notice of sale and Trustee's report on sale docket nos. 26 & 32
 RE PROP# 21---Sold as per notice of sale and Trustee's report on sale docket nos. 26 & 32
 RE PROP# 22---Sold as per notice of sale and Trustee's report on sale docket nos. 27 & 30

 Initial Projected Date of Final Report (TFR): 12/31/14          Current Projected Date of Final Report (TFR): 12/31/20

       /s/    WILFREDO SEGARRA-MIRANDA
 __________________________________________ Date: 01/21/20
       WILFREDO SEGARRA-MIRANDA
       TRUSTEE
       PO BOX 9023385
       SAN JUAN, PR 00902-3385
       Phone: (787) 725-6160
       Email: wisegar@gmail.com




PFORM1                                                                                                                                           Ver: 22.02b
